Rombauer, P.J.
(dissenting). — The decision in this case is contrary to the decision of the Kansas City Court of Appeals in Gilliland v. Railroad, 19 Mo. App. 411, on both points involved, and, hence, under the constitutional mandate it becomes our duty to certify the case to the supreme court for final adjudication. The plaintiff’s witness, Baumeister, testified that the salt was his property; that the warehouse wherein it was stored was .the warehouse of the Imperial Milling Com*129pany; and that the defendant had no control either over the salt or the warehouse. Nor is there any evidence to the contrary in the record; hence, the case is the same as the Gilliland case in all its features, except that upon its facts it is one much stronger in favor of the defendant.
While I concede that a railroad company is under an obligation to police its track, so as not to make it extra hazardous to cattle at large (Crafton v. Railroad, 55 Mo. 580; Schooling v. Railroad, 75 Mo. 518), I cannot concede the further claim that it is under a similar duty as to its right of way outside of its tracks. If such were the law, a railroad company would rest under an obligation to destroy the grass on its depot ground, and on other places adjoining its tracks, wherever its right of way is not fenced, and where it is under no legal obligation to fence it. Grass will attract cattle as well as salt or hay, although the degree of attraction may be different. By the same rule the railroad company would be under obligation to keep out of its warehouses all salt, and restrict by covenants any of its lessees from using sheds on its right of way for the storage of corn or grain or any other material likely to attract cattle. The very fact that cattle have been killed in many instances, attracted to unfenced depot grounds by one or the other of these causes, and that no case can be found which holds the company liable on the theory of a police duty extending over the entire right of tv ay, tends to show that no such legal duty exists.
I am further of opinion that no such connection between the storage of the salt and the killing of the cattle was shown, as would warrant the logical inference that the former was the proximate cause of the latter. To warrant such an inference, it would at least be *130necessary to show that the cattle were killed in the immediate vicinity of the salt. As to the cattle killed on the twenty-third, the plaintiff’s own evidence shows that no cattle had been to the salt prior to the killing; and, as to the cattle killed on the twenty-fifth, two of them, under all the evidence, were killed at a considerable distance from the salt. None were killed in the immediate vicinity. For aught that appears the cattle may have been in the habit of straying on these grounds without regard to the presence of the salt. All the evidence tends to show such was the fact. If the jury were warranted in inferring that the direct and proximate cause of the killing of four of the cattle was the salt, then they were warranted in inferring that it was the direct cause of killing all of them; because, if we once depart from the limit of the immediate vicinity, we cannot logically fix any other limit, unless we retry the facts. Even then the proper elements for a retrial here are wanting.